MODIFY and AFFIRM; and Opinion Filed April 24, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00429-CR

                              NATISHA MORGAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F12-71566-K

                              MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                 Opinion by Justice Fillmore

       Natisha Morgan appeals the trial court’s judgment revoking her community supervision.

In a single issue, Morgan contends the trial court’s judgment should be modified to delete the

imposition of a $3,000 fine. The State agrees the fine should be deleted from the judgment. We

modify the trial court’s judgment revoking community supervision and affirm as modified.

       Morgan waived a jury and pleaded guilty to arson of a habitation. See TEX. PENAL CODE

ANN. § 28.02(a)(2) (West 2011). The trial court found Morgan guilty and assessed punishment

at ten years’ imprisonment, probated for ten years. Although the plea agreement provided for a

$3,000 fine, when pronouncing the sentence, the trial court did not orally pronounce a fine. The
State later moved to revoke Morgan’s community supervision, alleging she violated a condition

of her community supervision. Following a hearing at which Morgan pleaded true to the

allegation, the trial court revoked Morgan’s community supervision and assessed punishment of

five years’ imprisonment. No fine was pronounced at that time. The trial court’s judgment

revoking community supervision, however, includes a $3,000 fine.

       Where there is a conflict between the oral pronouncement of the sentence and the

sentence in the written judgment, the oral pronouncement controls. Taylor v. State, 131 S.W.3d
497, 500 (Tex. Crim. App. 2004); Coffey v. State, 979 S.W.2d 326, 329 (Tex. Crim. App. 1998).

Because the $3,000 fine was never orally pronounced, it is not properly included in the trial

court’s judgment.    We sustain Morgan’s sole issue.       We modify the judgment revoking

community supervision to delete the fine. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment revoking community supervision.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140429F.U05




                                             -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


NATISHA MORGAN, Appellant                           Appeal from the Criminal District Court
                                                    No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00429-CR        V.                        F12-71566-K).
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Myers and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment revoking community
supervision is MODIFIED as follows:

       The section entitled “Fine” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment revoking community supervision.



       Judgment entered April 24, 2015.




                                              -3-